UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 14-2700


              EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

                                                       Appellant

                                             v.

                         ALLSTATE INSURANCE COMPANY


                                 (D.C. No. 01-cv-07042)


                      SUR PETITION FOR PANEL REHEARING


Present: HARDIMAN, SCIRICA, and BARRY, Circuit Judges.

       The petition for rehearing filed by appellant in the above-entitled case having been

submitted to the judges who participated in the decision of this Court, it is hereby

O R D E R E D that the petition for rehearing by the panel is granted in part and denied in

part. The Clerk’s Office is hereby directed to amend the Court’s Opinion in the above-

referenced case, dated February 13, 2015, to remove John V. Gorman and Coleen M.

Meehan from the list of attorneys representing plaintiff-appellant Equal Employment

Opportunity Commission. The petition for rehearing is otherwise denied.

                                          BY THE COURT,

                                          s/ Thomas M. Hardiman
                                          Circuit Judge

Dated: March 26, 2015